OPINION DENYING A REHEARING.
The opinion of the court was delivered by
Marshall, J.:
In an application for rehearing, an error in copying one of the findings of fact is called to the attention of the court. The error was in the seventeenth finding; it should have been quoted as follows:
"17. It was further understood by and between plaintiffs and defendants that the defendants would in good faith try to procure the consent of the stockholders to the terms of said agreement, and that a vote of two-thirds oj the stockholders was necessary to legally approve the same.”
The italicized portion of the finding was omitted. This makes it necessary to quote another finding as follows:
“That at the stockholders meeting on April 1, the defendants in this action had in addition to their own stock a proxy for seven shares of the Davis stock, issued to R. D. Rose and a proxy for one share of Dusenbury stock, issued to Ben Kuiken, making a total of sixty-six shares of the capital stock consisting of one hundred shares of the defendant bank that could be voted by the defendants either by reason of ownership or proxy.”
This correction and addition do not make any change in the result. The contract was “not to be binding unless it was satisfactory to and approved by all the stockholders of the bank.” The contract was not satisfactory to and was not approved by all of the stockholders of the bank. That ends the matter, and it is not necessary to say anything further, but the last part of the seventeenth finding of fact, the part that was omitted, will be noticed. That finding, so far as this discussion is concerned, reads, “It was further understood . . . that a vote of two-thirds of the stockholders was *633necessary to legally approve the same.” Considering the sixteenth and seventeenth findings together, if the contract was that it should be satisfactory to and be approved by all the stockholders and that two-thirds of the stockholders should vote to increase the stock and sell to the plaintiff part of the increase, the defendants did not violate the contract for the reason that it was not satisfactory to and was not approved by all of the stockholders and the defendants .did not have two-thirds of the stock in the bank that they could vote to increase the capital stock and sell part of it to the plaintiff.
A rehearing is denied.